Citation Nr: 0513641	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  04-04 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a scar of the back.  

2.  Entitlement to service connection for a left leg scar.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to 
April 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied entitlement to 
service connection for a scar of the back and entitlement to 
service connection for a left leg scar.  The notice of 
disagreement (NOD) was received in June 2003.  The statement 
of the case (SOC) was issued in January 2004.  The 
substantive appeal (VA Form 9) was received in February 2004.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims for service connection for scar of 
the back and left leg scar have been developed and obtained.  

2.  There is no competent medical evidence that the veteran 
has a scar of the back related to his active service.  

3.  There is no competent medical evidence that the veteran 
has a left leg scar related to his active service.  




CONCLUSIONS OF LAW

1.  A scar of the back was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in service.  38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. § 
3.303 (2004).  

2.  A left leg scar was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in service.  38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. § 
3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case, adequately 
informed the veteran of the types of evidence needed to 
substantiate his claim for service connection.  Furthermore, 
the RO sent letters to the veteran in November 2002 and 
June 2003, which asked him to submit certain information, and 
informed him of the elements needed to substantiate a claim.  
In accordance with the requirements of the VCAA, the letters 
informed the veteran what evidence and information VA would 
be obtaining.  The letters explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
Thus, the veteran may be considered advised to submit any 
pertinent evidence in his possession.   

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  Although not fully accomplished in this case, 
the various documents mentioned above together contained the 
content of appropriate notice, and the veteran received 
proper VA process.  Therefore, any defect as to timing of the 
notice is harmless.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The veteran has not identified any additional 
evidence pertinent to his claim not already of record, and 
there are no known additional records to obtain.  There is 
nothing further that can be done in this respect.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

A medical opinion was not requested in this case as there is 
no medical evidence of record tending to show that the 
veteran has a scar of the back or left leg that is related to 
an event in service.  

The Board finds that VA has satisfied its duties to inform 
and assist the veteran.  


II.  Service Connection

The veteran claims that service connection is warranted for a 
scar of the back and a left leg scar, based upon service 
incurrence.  He maintains that the scar of the back occurred 
as a result of lifting a barrel of heating oil during 
service.  He indicated that the barrel of oil rolled onto him 
and he was injured as a result.  He maintains that he has a 
scar as a result and that the scar is now painful.  
Additionally, the veteran claims that a jeep turned over onto 
his left leg while on active duty and that he became pinned 
under the jeep.  He asserts that he now has a tender, numb, 
scar as a result.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

Following an extensive review of the evidence of record, to 
include service medical records, private and VA records after 
service, and testimony at a personal hearing by the veteran 
in September 2003, the evidence does not demonstrate that the 
veteran's scars of the back occurred as a result of an 
accident in service, nor does the evidence show that the 
veteran has a scar of the left leg as a result of a jeep 
accident in service.  

While in service, the veteran did injure his back while 
lifting a drum of oil.  He was hospitalized and placed in 
traction.  X-rays showed a normal spine and there was no 
medical evidence at the time of a scar of the back.  The 
veteran was subsequently released to full duty.  On 
separation examination in April 1955, there were no findings, 
treatment, or diagnosis related to a scar of the back.  

After service, the veteran sustained injury to the back and 
subsequently underwent surgery of the lumbar spine on at 
least three occasions.  In October 2002, Homer E. Brooks, 
III, MD, submitted a letter to VA on the veteran's behalf.  
He indicated, in pertinent part, that the veteran had 
undergone three back surgeries and had some fairly extensive 
scarring.  Dr. Brooks at no time associated the veteran's 
scarring of the back to service.  Although the veteran 
testified at his personal hearing in September 2003, that his 
surgical scars were located in the same area as his scar 
sustained during back injury in service, no one has 
associated the veteran's back scar to service except for the 
veteran.  There is no medical evidence of record that he has 
a scar of the back as a result of that inservice accident.  
Under these circumstances, the greater weight of the evidence 
is against the veteran's claim.  Therefore, service 
connection for a scar of the back is not warranted.  

As for the veteran's claim for service connection for a scar 
of the left leg as a result of service, that claim, too, must 
fail.  The veteran testified at his personal hearing that he 
sustained a scar of the left leg after a jeep turned over 
onto him and he attempted to drag himself from beneath the 
jeep.  He claims that he had six or eight stitches as a 
result of the injury and that his leg is still tender and 
numb as a result.  The service medical records are devoid of 
findings, treatment, or diagnosis for a left leg scar.  The 
discharge examination of April 1955 was also devoid of any 
findings related to a left leg scar.  After service, the 
records likewise do not show that the veteran has a left leg 
scar as a result of injury in service.  In view of this, a 
basis upon which to establish service connection for a left 
leg scar has not been presented, and the appeal is denied.   





	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a scar of the back is denied.

Service connection for a left leg scar is denied.  





	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


